Title: To John Adams from James Sullivan, 28 June 1789
From: Sullivan, James
To: Adams, John



Sir
Boston June 28th. 1789

With a freedom you have heretofore indulged me in, and which I am not conscious of having ever abused, I mention in confidence to you, that though considering my standing in the Government here, and the places I have held it might be considered as no mark of ambition, yet I would be contented to take the office of a District Judge, if such an officer should be appointed. I do not solicit the place, nor am I very careful about it. I mean to use my endeavors to support the general Government both as a public and private man, and being determined never to accept an office which is incompatible with my domestic enjoyment there is no other than the one above mentioned that I could attend to. I do not mean to give your Excellency any trouble in the matter, but if the appointment is on every view quite agreeable to you, and you have no kind of objection to speaking of me to the President your doing it will add to the many favours you have shown me and will do me great honor. But if you should have any objection I shall still remain as I ever have been with the strongest attachment / your Excellencys friend / & Most Humble Srvt.
Jas Sullivan